DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2020 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,495,483 in views of Hoshizaki et al., US-PGPUB 2008/0294342 and Dzuibek et al., DE 102012219475.
          The US Pat does not disclose using error values as mathematical matrices to determine a position of the motor vehicle. Hoshizaki discloses using error values as mathematical matrices to determine a position of the motor vehicle (Paragraph [0034], matrix representing a linear system of a Kalman filter; Paragraph [0068]; Fig. 9; Abstract; Paragraphs [0013]-[0015]). As such, at the time of the invention filed, it would 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “function block(s)” “a fusion filter” and “output module” throughout the claims from 1-23.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
           The claims recite “calculating values of indirectly described physical variables“, “determining the error values” but said limitations are genus claims, broadly claiming all and any possible ways to perform the said calculating”, the scope which goes well beyond the original disclosure (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,” and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          The claim 12 recites a system, but also includes “a fusion dataset” (set of numbers), but “a fusion dataset” is not a machine; rather it is a set of data, and therefore it is not clear if the claim 12 is directed to a machine or machine+data.
Claim limitation “function block(s)”, “output module” and “a fusion filter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.     Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an example, we recognize that the limitations “calculating values of indirectly described physical variables from at least one of the measured values, known physical relationships, and mathematical relationships, determining step by step at function blocks of the at least one control unit the error values of the measured values from the at least one sensor system, wherein the function blocks do not influence one another and are connected in series to  one another, and using the error values in the function blocks as mathematical matrices to determine a position of the motor vehicle,” are abstract ideas as they utilize mathematical concept. Similar rejection are made for other independent and dependent claims.  With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “detecting measured values using at least one sensor system, wherein the measured values directly or indirectly describe values of physical variables, a directly described value of physical variable is directly based on at least one of the measured values,” “motor vehicle, and “wherein the measured values are at least measured values rom one of :an inertial sensor system, a global satellite sensor system, and odometry sensor system,” but said limitations are 
          In Step 2B, the claims additionally recite “detecting measured values using at least one sensor system, wherein the measured values directly or indirectly describe values of physical variables, a directly described value of physical variable is directly based on at least one of the measured values,” “motor vehicle”, and “wherein the measured values are at least measured values rom one of :an inertial sensor system, a global satellite sensor system, and odometry sensor system,” but said limitations are merely directed to data collection activity recited at high level of generality, are merely directed to data collection activity that is well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dzuibek et al., DE 102012219475 (hereinafter Dzuibek) (machine translated version, as best as understood) in view of Hoshizaki et al., US-PGPUB 2008/0294342 (hereinafter Hoshizaki)

          Regarding Claims 1 and 12. Dzuibek discloses a dynamic error values of dynamic measured values in real time for a sensor system supported by a motor vehicle (Paragraph [0042]), comprising:
detecting measured values using at least one sensor system, wherein the measured
values directly or indirectly describe values of physical variables (Paragraph [0040], directly or indirectly), a directly described value of physical variable is directly based on at least one of the measured values (Paragraph [0047[, direct or derived);

calculating values of indirectly described physical variables with at least one
control unit supported by the vehicle from at least one of the measured values,
known physical relationships, and mathematical relationships (Paragraph [0047], indirectly)

determining step by step at function blocks of the at least one control unit the error values of the measured values from the at least one sensor system, wherein the function blocks do not influence one another and are connected in series to  one another (Fig. 1, blocks 1-12); and

using the error values in the function blocks to determine a position of the motor vehicle (Paragraph [0046], one position variable; [0059], output data of the strapdown algorithm include the position in relation to the vehicle)

Dzuibek further discloses using the Kalman filter, which is designed as an Error State Extended Sequential Kalman filter, and preferably includes a linearization and in which error state information is calculated (Paragraph [0041])

Dzuibek does not disclose using error values as mathematical matrices to determine a position of the motor vehicle.

Hoshizaki discloses using error values as mathematical matrices to determine a position of the motor vehicle (Paragraph [0034], matrix representing a linear system of a Kalman filter; Paragraph [0068]; Fig. 9; Abstract; Paragraphs [0013]-[0015])



          Regarding Claims 2 and 14. Dzuibek discloses performing an error propagation calculation for each of the function blocks (Fig. 1)

          Regarding Claims 3 and 15. Dzuibek discloses individually characterizing the error propagation calculation performed in each function block by one of: the at least one sensor systems and the respective physical variables (Fig. 1)

          Regarding Claims 4 and 16. Dzuibek discloses merging one of the measured values and the error values into a fusion dataset by data fusion (Paragraphs [0033]-[0034]; [0038]; [0039]-[0041]; [0051]-[0052]; [0063]-[0066], fusion filter)

          Regarding Claims 5 and 17. Dzuibek discloses correcting the values that are merged into the fusion dataset (Paragraph [0038]-[0039]; [0041]; [0046]; [0064])

          Regarding Claim 6 and 18. Dzuibek discloses assigning the error values on a proportionate basis to the values of physical variables in the fusion dataset (Paragraph [0038]-[0039]; [0046])

Regarding Claims 7 and 19. Dzuibek static fault characteristics of the sensor systems each represent a first function block in a row, and wherein at least one row starts from each first function block (Fig. 1)

          Regarding Claims 8 and 20. Dzuibek discloses the function blocks each provide raw data for one of: the other function blocks and applications based on the at least one sensor system (Fig. 1)

          Regarding Claims 9 and 21. Dzuibek discloses the error values include one of: measurement noise, a zero point error, and a scale factor error (Paragraph [0011])

          Regarding Claims 10 and 22. Dzuibek discloses at least one row of connected function blocks bifurcates in divides such that the output of a function block branches off for further processing of the output data of the function block by other function blocks (Fig. 1, from block 1 to 2 and 1 to 8)

          Regarding Claims 11 and 23. Dzuibek discloses the measured values are at least one of: measured values of an inertial sensor system, measured values of a global satellite sensor system, and measured values of an odometry sensor system (Paragraph [0063])

          Regarding Claim 13. Dzuibek discloses the system is in a motor vehicle (Paragraph [0001])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865